UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6830


LARRY PERCELL MAYBIN,

                Plaintiff - Appellant,

           v.

HOTSPOT,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.      Timothy M. Cain, District
Judge. (7:15-cv-00797-TMC-PJG)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Percell Maybin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry    Percell   Maybin   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint for failing to

comply with a court order.       On appeal, we confine our review to

the issues raised in the Appellant’s brief.             See 4th Cir. R.

34(b).   Because Maybin’s informal brief does not challenge the

basis for the district court’s disposition, Maybin has forfeited

appellate review of the court’s order.           Accordingly, we affirm

the district court’s judgment.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 AFFIRMED




                                    2